DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a pulsed atmospheric ionizer having an atmospheric pressure chamber with an inlet for a carrier gas, a first electrode, a counter-electrode and an outlet port, and a pulse generator that pulses the carrier gas into the first atmospheric pressure chamber to generate two or more pulses of carrier gas to form ions of the sample.
In the prior art, Ewing (US 20130260478 A1) teaches an atmospheric pressure chamber with a similar structure, and Cooks (US 20170084438 A1) teaches pulsing a carrier gas into a chamber.  However as argued in the affidavit filed 8 March 2022 Ewing teaches continuous monitoring of the ion generation while the mass spectrometer is working and one of ordinary skill in the art would not introduce a pulsed carrier gas which would change the principle of operation of Ewing, and it would take inventive skill to determine that changing ionization voltage in parallel with changing carrier gas flow is not necessary due to plasma generated by the ionization source persisting in the absence of a carrier gas.  Pulsed ionization is taught by Grotheer (US 5,629,518 A) but it is in a vacuum ion source not an atmospheric pressure plasma source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID E SMITH/Examiner, Art Unit 2881